        Case 6:20-bk-14168-SY Doc 16 Filed 06/22/20 Entered 06/22/20 08:26:11                                            Desc
                          odcnf-Ord/NtcDismFailToFileDoc Page 1 of 1
Form CACB van162−odcnf
Rev. 06/2017

                                          United States Bankruptcy Court
                                           Central District of California
                                          3420 Twelfth Street, Riverside, CA 92501−3819

                                ORDER AND NOTICE OF DISMISSAL
                        FOR FAILURE TO FILE INITIAL PETITION DOCUMENTS
      DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 6:20−bk−14168−SY
      Belinda Zambrano
                                                                               CHAPTER 7
      Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−1105
      Employer Tax−Identification (EIN) No(s).(if any): N/A
      Debtor Dismissal Date: 6/22/20


      Address:
      5534 N Mayfield Ave
      San Bernardino, CA 92407


It appearing that a voluntary petition was filed in the above−captioned case without all the documents, signatures, or information
required by FRBP 1007 and LBRs 1002−1 and 1007−1(a) to be filed or submitted at the time of the filing of a voluntary petition,
IT IS HEREBY ORDERED THAT:

(1)   The case is dismissed.
(2)   The automatic stay is vacated.
(3)   Any discharge entered in this case is vacated.
(4)   the court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
      under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                    FOR THE COURT,
Dated: June 22, 2020                                                                Scott H. Yun
                                                                                    United States Bankruptcy Judge




Form van162−odcnf Rev. 06/2017                                                                                               16 / SRG
